       Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 1 of 12




             BEFORE THE UNITED STATES JUDICIAL PANEL
                  ON MULTIDISTRICT LITIGATION


IN RE: CROP INPUTS ANTITRUST        MDL No. 2993
LITIGATION




                EXHIBIT 3
           Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 2 of 12




                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that a copy of the foregoing Motion for Leave

to File Notification of Development in Cases Pending in the United States District Court for the

Southern District of Illinois and its Exhibits, were served upon all counsel of record via

electronic filing via the CM/ECF system on April 6, 2021.

Michael R. Cashman                                    Drew R. Ball
Anne T. Regan                                         Steve McCann
Nathan D. Prosser                                     BALL & McCANN, PC
HELLMUTH & JOHNSON PLLC                               161 North Clark Street, Suite 1600
8050 West 78th Street                                 Chicago, IL 60601
Edina, MN 55439                                       Drew@BallMcCannLaw.com
mcashman@hjlawfirm.com                                Steve@BallMcCannLaw.com
aregan@hjlawfirm.com
nprosser@hjlawfirm.com

Ryan Bros., Inc.,et al. v. Bayer CropScience LP, et al., D. Minnesota, C.A. 0:21-cv-00433

Derek Y. Brandt                                       Richard D. McCune
Leigh M. Perica                                       MCCUNE WRIGHT AREVALO, LLP
Connor P. Lemire                                      3281 East Guasti Road, Suite 100
MCCUNE WRIGHT AREVALO, LLP                            Ontario, CA 91761
231 North Main Street, Suite 20                       rdm@mccunewright.com
Edwardsville, IL 62025
dyb@mccunewright.com
lmp@mccunewright.com
cpl@mccunewright.com

Duncan v. Bayer CropScience, LP et al., S. D. Illinois, C.A. 3:21-cv-00158

Rex A. Sharp                                          Isaac Diel
Ruth Anne French-Hodson                               Greg Bentz
SHARP LAW, LLP                                        SHARP LAW FIRM, LLP
5301 West 75th Street                                 6900 College Boulevard, Suite 285
Prairie Village, KS 66208                             Overland Park, KS 66211
rsharp@midwest-law.com                                idiel@midwest-law.com
rafrenchhodson@midwest-law.com                        gbentz@midwest-law.com

Budde v. Bayer CropScience, LP et al., D. Kansas, C.A. 2:21-cv-02095
          Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 3 of 12




W. Joseph Bruckner                                Marc Edelson
Robert K. Shelquist                               EDELSON LECHTZIN LLP
Brian D. Clark                                    3 Terry Drive, Suite 205
Rebecca A. Peterson                               Newtown, PA 18940
Stephanie A. Chen                                 medelson@edelson-law.com
LOCKRIDGE GRINDAL NAUEN PLLP
100 Washington Ave. South, Suite 2200
Minneapolis, MN 55401                             Joseph E. Mariotti
wjbruckner@locklaw.com                            CAPUTO & MARIOTTI, PC
rkshelquist@locklaw.com                           730 Main Street
bdclark@locklaw.com                               Moosic, PA 18507
rapeterseon@locklaw.com                           jmariotti@caputomariotti.com
sachen@locklaw.com

Canjar v. Bayer CropScience, et al., S. D. Illinois, C.A. 3:21-cv-00021

W. Joseph Bruckner                                J. Barton Goplerud
Robert K. Shelquist                               Brandon M. Bohlman
Brian D. Clark                                    SCHINDLER, ANDERSON,
Rebecca A. Peterson                                 GOPLERUD & WEESE, PC
Stephanie A. Chen                                 50 I 5 Grand Ridge Drive, Suite 100
LOCKRIDGE GRINDAL NAUEN PLLP                      West Des Moines, IA 50265
100 Washington Ave. South, Suite 2200             goplerud@sagwlaw.com
Minneapolis, MN 55401                             bohlman@sagwlaw.com
wjbruckner@locklaw.com
rkshelquist@locklaw.com
bdclark@locklaw.com
rapeterson@locklaw.com
sachen@locklaw.com

Lex v. Bayer CropScience, LP, et al., S. D. Illinois, C.A. 3:21-cv-00122

Vaughn Fisher                                     Ruth Anne French-Hodson
Jennifer Hanway                                   SHARP LAW, LLP
FISHER HUDSON SHALLAT                             5301 West 75th Street
950 West Bannock Street, Suite 630                Prairie Village, KS 66208
Boise, ID 83702                                   rafrenchhodson@midwest-law.com
Vaughn@fisherhudson,com
Jennifer@fisherhudson.com

B & H Farming, et al. v. Syngenta Corporation, et al., D. Idaho, C.A. 4:21-cv-0121
          Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 4 of 12




Charles F. Barrett                                Gregory S. Asciolla
NEAL & HARWELL, PLC                               Karin E. Garvey
1201 Demonbreun Street, Suite 1000                Jonathan S.Crevier
Nashville, TN 37203                               LABATON SUCHAROW LLP
cbarrett@nealharwell.com                          140 Broadway
                                                  New York NY 10005
Jonathan P. Barrett                               gasciolla@labaton.com
BARRETT LAW, PLLC                                 kgarvey@labaton.com
121 Colony Crossing, Suite D                      jcrevier@labaton.com
Madison, MS 39110
jpb@barrettlawms.com

Jones Planting Co. III v. Bayer CropScience LP, et al.; S. D. Illinois, C.A. 3:21-cv-00173

Arthur N. Bailey                                  Linda P. Nussbaum
Marco Cercone                                     Bart D. Cohen
RUPP BAASE PFALZGRAF                              Christopher B. Sanchez
  CUNNINGHAM LLC                                  Louis Kessler
1600 Liberty Building                             NUSSBAUM LAW GROUP, P.C.
424 Main Street                                   1211 Avenue of the Americas, 40th Floor
Buffalo, NY 14202                                 New York, NY 10036
bailey@ruppbaase.com                              lnussbaum@nussbaumpc.com
cercone@ruppbaase.com                             bcohen@nussbaumpc.com
                                                  csanchez@nussbaumpc.com
Robert A. Clifford                                lkessler@nussbaumpc.com
Shannon M. McNulty
CLIFFORD LAW OFFICES, PC
120 North LaSalle, Suite 3100
Chicago, IL 60602
rac@cliffordlaw.com
smm@cliffordlaw.com

Swanson, et al. v. Bayer CropScience LP, et al., S. D. Illinois, C.A. 3:21-cv-00046

David M. Cialkowski                               Hart L. Robinovitch
Brian C. Gudmundson                               ZIMMERMAN REED, LLP
Alyssa J. Leary                                   14646 North Kierland Boulevard, Suite 145
ZIMMERMAN REED LLP                                Scottsdale, AZ 85254
1100 IDS Center                                   Hart.robinovitch@zimmreed.com
80 South 8th Street
Minneapolis, MN 55402
David.cialkowski@zimmreed.com
Brian.gudmundson@zimmreed.com
Alyssa.leary@zimmreed.com

Carlson v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00475
          Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 5 of 12




Daniel E.Gustafson                              Jeffrey B. Gittleman
Daniel C. Hedlund                               Chad A. Carder
Michelle J. Looby                               BARRACK RODOS & BACINE
Daniel J. Nordin                                3300 Two Commerce Square
Mickey L. Stevens                               2001 Market Street
GUSTAFSON GLUEK PLLC                            Philadelphia, PA 19103
Canadian Pacific Plaza                          jgittleman@barrack.com
120 South Sixth Street, Suite 2600              ccarder@barrack.com
Minneapolis, MN 55402
dgustafson@gustafsongluek.com                   John G. Emerson
dhedlund@gustafsongluek.com                     EMERSON FIRM, PLLC
mlooby@gustafsongluek.com                       2500 Wilcrest, Suite 300
dnordin@gustafsongluek.com                      Houston, TX 77042
mstevens@gustafsongluek.com                     jemerson@emersonfirm.com

Eagle Lake Farms v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00543

John W. “Don” Barrett                           Jonathan W. Cuneo
Katherine Barrett Riley                         Victoria Sims
David McMullan, Jr.                             Blaine Finley
Sterling Starns                                 CUNEO GILBERT & LADUCA, LLP
BARRETT LAW GROUP, P.A.                         4752 Wisconsin Avenue, NW, Suite 200
P.O. Box 927                                    Washington, DC 20016
404 Court Square North                          jonc@cuneolaw.com
Lexington, MS 39095-0927                        Vicky@cuneolaw.com
dbarrett@barrettlawgroup.com                    bfinley@cuneolaw.com
kbriley@barrettlawgroup.com
dmcmullan@barrettlawgroup.com
sstams@barrettlawgroup.com

Vienna Eqho Farms v. Bayer CropScience, LP et al., S. D. Illinois, C.A. 3:21-cv-00204

Mark Reinhardt
Garrett D. Blanchfield
Roberta A. Yard
REINHARDT WENDORF & BLANCHFIELD
332 Minnesota Street, Suite W1050
St. Paul, MN 55101
m.reinhardt@rwblawfirm.com
g.blanchfield@rwblawfirm.com
r.yard@rwblawfirm.com

Hapka Farms, Inc. v. Bayer CropScience, et al., D. Minnesota, C.A. 0:21-cv-00685
          Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 6 of 12




Daniel E.Gustafson                              Richard M. Paul III
Daniel C. Hedlund                               Ashlea G. Schwarz
Michelle J. Looby                               PAUL LLP
Daniel J. Nordin                                601 Walnut Street, Suite 300
Mickey L. Stevens                               Kansas City, MO 64106
GUSTAFSON GLUEK PLLC                            rick@paulLLP.com
Canadian Pacific Plaza                          ashlea@PaulLLP.com
120 South Sixth Street, Suite 2600
Minneapolis, MN 55402
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
dnordin@gustafsongluek.com
mstevens@gustafsongluek.com

Flaten v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00404

Anne T. Regan                                   Daniel E.Gustafson
Nathan D. Prosser                               Daniel C. Hedlund
HELLMUTH & JOHNSON PLLC                         Michelle J. Looby
8050 West 78th Street                           Daniel J. Nordin
Edina, MN 55439                                 Mickey L. Stevens
aregan@hjlawfirm.com                            GUSTAFSON GLUEK PLLC
nprosser@hjlawfirm.com                          Canadian Pacific Plaza
                                                120 South Sixth Street, Suite 2600
Joseph W. Cotchett                              Minneapolis, MN 55402
Adam J. Zpala                                   dgustafson@gustafsongluek.com
Karin B. Swope                                  dhedlund@gustafsongluek.com
Elizabeth T. Castillo                           mlooby@gustafsongluek.com
James G. B. Dallal                              dnordin@gustafsongluek.com
Reid W. Gaa                                     mstevens@gustafsongluek.com
COTCHETT PITRE &
  MCCARTHY, LLP                                 Joseph Goldberg
840 Malcolm Road, Suite 200                     Vincent J. Ward
Burlingame, CA 94010                            Frank T. David
jcotchett@cpmlegal.com                          Josh B. Ewing
azapala@cpmlegal.com                            FREEDMAN BOYD HOLLANDER
kswope@cpmlegal.com                             GOLDBERG URIAS & WARD PA
ecastillo@cpmlegal.com                          20 First Plaza, Suite 700
jdallal@cpmlegal.com                            Albuquerque, NM 87102
rgaa@cpmlegal.com                               jg@fbdlaw.com
                                                vjw@fbdlaw.com
                                                ftd@fbdlaw.com
                                                jbe@fbdlaw.com

Handwerk v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00351
         Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 7 of 12




Bryan L. Bleichner                              Wilbert B. Markovits
Jeffrey D. Bores                                Terrence C. Coatess
Christopher P. Renz                             MARKOVITZ STOCK & DEMARCO,
CHESTNUT CAMBRONNE PA                           LLC
100 Washington Avenue South, Suite 1700         3825 Edwards Road, Suite 650
Minneapolis, MN 55401                           Cincinnati, OH 45209
bbleichner@chestnutcambronne.com                bmarkovits@msdlegal.com
jbores@chestnutcambronne.com                    tcoates@msdlegal.com
crenz@chestnutcambronne.com

Schultz v. Bayer CropScience LP, et al. D. Minnesota, C.A. 0:21-cv-00681

Rhett A. McSweeney                              Steven A.Kanner
Jonathan R. Mencel                              Jonathan M. Jagher
MCSWEENEY LANGEVIN, LLC                         FREED KANNER LONDON & MILLEN
2116 Second Avenue South                        LLC
Minneapolis, MN 55404                           2201 Waukegan Road, Suite 130
ram@westrikeback.com                            Bannockburn, IL 60015
jon@westrikeback.com                            skanner@fklmlaw.com
filing@westrikeback.com                         jjagher@fklmlaw.com

William G. Caldes                               Brian P. Murray
Jeffrey J. Corrigan                             Lee Albert
Jeffrey L. Spector                              GLANCY PRONGAY & MURRAY LLP
Icee N. Etheridge                               230 Park Avenue, Suite 530
SPECTOR ROSEMAN & KODROFF, PC                   New York, NY 10169
2001 Market Street, Suite 3420                  bmurray@glancylaw.com
Philadelphia, PA 19103                          lalbert@glancylaw.com
bcaldes@srkattorneys.com
jcorrigan@srkattorneys.com                      David P. McLafferty
jspector@srkattorneys.com                       MCLAFFERTY LAW FIRM, PC
ietheridge@srkattorneys.com                     923 Fayette Street
                                                Conshohocken, PA 19428
Mark K. Wasvary                                 dmclafferty@mclaffertylaw.com
MARK K. WASVARY, PC
2401 West Big Beaver Road, Suite 100
Troy, MI 48084
markwasvary@hotmail.com

Beeman Berry Farms, LLC v. Bayer CropScience LP, et al., D. Minnesota, C.A. 0:21-cv-
00719
          Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 8 of 12




Daniel E.Gustafson
Daniel C. Hedlund                               Timothy D. Battin
Michelle J. Looby                               Christopher V. Le
Daniel J. Nordin                                STRAUS & BOIES, LLP
Mickey L. Stevens                               4041 University Drive, Suite 500
GUSTAFSON GLUEK PLLC                            Fairfax, VA 22030
Canadian Pacific Plaza                          tbattin@straus-boies.com
120 South Sixth Street, Suite 2600              cle@straus-boies.com
Minneapolis, MN 55402
dgustafson@gustafsongluek.com                   Kenneth A. Wexler
dhedlund@gustafsongluek.com                     Mark R. Miller
mlooby@gustafsongluek.com                       Melinda J. Morales
dnordin@gustafsongluek.com                      WEXLER WALLACE LLP
mstevens@gustafsongluek.com                     55 West Monroe Street, Suite 3300
                                                Chicago, IL 60603
Robert J. Gralewski, Jr.                        kaw@wexlerwallace.com
Samantha L. Greenberg                           mrm@wexlerwallace.com
KIRBY McINERNEY LLP                             mjm@wexlerwallace.com
600 B Street, Suite 2110
San Diego, CA 92101
bgralewski@kmllp.com
sgreenberg@kmllp.com

Pfaff v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00462

David M. Cialkowski                             E. Powell Miller
Brian C. Gudmundson                             Sharon S. Almonrode
Alyssa J. Leary                                 William Kalas
ZIMMERMAN REED LLP                              Dennis A. Lienhardt
1100 IDS Center                                 THE MILLER LAW FIRM PC
80 South 8th Street                             950 West University Drive, Suite 300
Minneapolis, MN 55402                           Rochester, MI 48307
David.cialkowski@zimmreed.com                   epm@millerlawpc.com
Brian.gudmundson@zimmreed.com                   ssa@millerlawpc.com
Alyssa.leary@zimmreed.com                       wk@millerlawpc.com
                                                dal@millerlawpc.com
Hart L. Robinovitch
ZIMMERMAN REED, LLP
14646 North Kierland Boulevard, Suite 145
Scottsdale, AZ 85254
Hart.robinovitch@zimmreed.com

Dekrey v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00639
          Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 9 of 12




Patrick Howard                                  Roberta D. Liebenberg
Simon B. Paris                                  Gerard A. Dever
SALTZ MONGELUZZI &                              Jessica D. Khan
  BENDESKY, PC                                  FINE KAPLAN AND BLACK, RPC
1650 Market Street, 52nd Floor                  One South Broad Street, 23rd Floor
Philadelphia, PA 19103                          Philadelphia, PA 19107
phoward@smbb.com                                rliebenberg@finekaplan.com
sparis@smbb.com                                 gdever@finekaplan.com
                                                jkhan@finekaplan.com
Michael J. Boni
Joshua D. Snyder                                Dianne M. Nast
BONI ZACK & SNYDE LLC                           NASTLAW LLC
15 St. Asaphs Road                              1101 Market Street, Suite 2801
Bala Cynwyd, PA 19004                           Philadelphia, PA 19107
mboni@bonizack.com                              dnast@nastlaw.com
jsnyder@bonizack.com

Tom Burke Farms v. Bayer CropScience, LP et al., E. D. Pennsylvania, C.A. 2:21-cv-01049

Eric Mahr
FRESHFIELDS BRUCKHAUS
  DERINGER US LLP
700-13th Street NW, 10th Floor
Washington, DC 20005
Eric.mahr@freshfields.com

Counsel for Defendant Cargill, Inc.

Jason A. Leckerman
BALLARD SPAHR
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
leckermanj@ballardspahr.com

Counsel for Defendants Corteva, Inc. and Pioneer Hi-Bred International, Inc.

Jonathan Gleklen
Laura Shores
ARNOLD & PORTER
601 Massachusetts Avenue, NW
Washington, DC 20001-3743
Jonathan.gleklen@arnoldporter.com
Laura.shores@arnoldporter.com

Counsel for Defendants Bayer CropScience, Inc. and Bayer CropScience, LLC
         Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 10 of 12




David Lender
WEIL GOTSHAL & MANGES LLP
767 5th Avenue
New York, NY 10153
David.lender@weil.com

Counsel for Defendant BASF Corporation

Kathy L. Osborn
FAEGRE DRINKER BIDDLE & REATH LLP
300 North Meridian Street, Suite 2500
Indianapolis, IN 46204
kathy.osborn@faegredrinker.com

Counsel for Defendant CHS, Inc.

Craig C. Martin
Matt Basil
WILLKIE FARR & GALLAGHER LLP
300 North LaSalle
Chicago, IL 60654-3406
cmartin@willkie.com
mbasil@willkie.com

Counsel for Defendant Univar Solutions, Inc.

Michael L. McCluggage
EIMER STAHL LLP
224 South Michigan Avenue, Suite 1100
Chicago, IL 60604
mmccluggage@eimerstahl.com

Counsel for Defendant Federated Cooperatives, Ltd.

Paul S. Mishkin
DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, NY 10017
Paul.mishkin@davispolk.com

Counsel for Defendant Syngenta Corporation
         Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 11 of 12




Nathan P. Eimer
Brian Chang
Sarah H. Catalano
Vanessa G. Jacobsen
EIMER STAHL LLP
224 South Michigan Avenue, Suite 1100
Chicago, IL 60604
neimer@eimerstahl.com
bchang@eimerstahl.com
scatalano@eimerstahl.com
vjacobsen@eimerstahl.com

Counsel for Defendant Winfield Solutions LLC

F. Matthew Ralph
DORSEY & WHITNEY LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402
Ralph.matthew@dorsey.com

Counsel for Defendants Growmark Inc. and Growmark FS LLC

Lee Peifer
EVERSHEDS SUTHERLAND (US) LLP
999 Peachtree Street, NE, Suite 2300
Atlanta, GA 30309-3996
leepeifer@eversheds-sutherland.com

Counsel for Defendant Tenkoz, Inc.

G. Patrick Watson
BRYAN CAVE LEIGHTON PAISNER LLP
1201 West Peachtree Street, Suite 1400
Atlanta, GA 30309
Patrick.watson@bclplaw.com

Counsel for Defendant Nutrien Ag Solutions

Shylah R.Alfonso
PERKINS COIE LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101
salfonso@perkinscoie.com

Counsel for Defendant Simplot AB Retail Sub, Inc.
         Case MDL No. 2993 Document 99-3 Filed 04/06/21 Page 12 of 12




Dated: April 6, 2021          Respectfully Submitted,

                                    /s/ Randall P. Ewing Jr.
                                    KOREIN TILLERY, LLC
                                    205 North Michigan Avenue
                                    Suite 1950
                                    Chicago, IL 60601
